—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered May 28, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the prosecution correctly concedes, the trial court erred in allowing the prosecution to elicit testimony that currency other than the prerecorded buy money was found on the defendant at the time of his arrest in an instance where only a single sale of narcotics was charged (see, People v Martin, 216 AD2d 329; People v Edwards, 199 AD2d 334). This error, however, was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Martin, supra). There is no significant probability that but for this error the defendant would have been acquitted (see, People v Crimmins, supra; People v Martin, supra).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]). Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.